

116 HR 4736 IH: Honest Elections Act
U.S. House of Representatives
2019-10-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4736IN THE HOUSE OF REPRESENTATIVESOctober 18, 2019Mr. Rodney Davis of Illinois (for himself, Mr. Diaz-Balart, Miss González-Colón of Puerto Rico, Mr. Bacon, Ms. Herrera Beutler, Mr. Posey, Mr. King of New York, Mr. Walker, Ms. Stefanik, Mr. Stauber, and Mr. Steube) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Foreign Agents Registration Act of 1938 to clarify the coverage of political
			 activities directed within the United States by agents of foreign
			 principals outside of the United States, to amend the Federal Election
			 Campaign Act of 1971 to clarify the application of disclaimer rules for
			 political advertisements which are disseminated online and to reduce the
			 incidence of illicit foreign money in elections, to amend the Help America
			 Vote Act of 2002 to prohibit the collection and transmission of ballots by
			 third parties in elections for Federal office and to prohibit the
			 availability of funds under such Act to States which permit non-citizens
			 to vote in elections for public office, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Honest Elections Act. (b)Table of contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Foreign Agents Registration Reform
					Sec. 101. Clarification of coverage of activities directed within the United States by agents
			 outside of the United States.
					Sec. 102. Application of press exemption to other forms of media.
					Sec. 103. Treatment of activities to influence public opinion on elections as political activity.
					Sec. 104. Effective date.
					Title II—Disclaimer Requirements for Online Political Advertisements
					Sec. 201. Clarifying disclaimer requirements for online political advertisements.
					Title III—Reducing Illicit Foreign Money in Elections
					Sec. 301. Report on illicit foreign money in Federal elections.
					Sec. 302. Prohibition on contributions and donations by foreign nationals in connection with
			 ballot initiatives and referenda.
					Title IV—Prohibiting payment of election assistance funds to States allowing ballot harvesting
					Sec. 401. Prohibition on payments to States allowing collection and transmission of ballots by
			 certain third parties.
					Title V—Prohibiting payment of election assistance funds to States allowing voting by non-citizens
					Sec. 501. Prohibition on payments to States allowing voting by non-citizens.
				
			IForeign Agents Registration Reform
			101.Clarification of coverage of activities directed within the United States by agents outside of
			 the United States
 (a)Treatment of agents engaged in activities as agents of foreign principalsSection 1(c)(1) of the Foreign Agents Registration Act of 1938, as amended (22 U.S.C. 611(c)(1)), is amended—
 (1)by striking or at the end of clause (iii); (2)by striking and at the end of clause (iv) and inserting or; and
 (3)by adding at the end the following new clause:  (v)engages outside the United States in political activities for or in the interests of such foreign principal which are directed at persons within the United States, including activities consisting of communications disseminated within the United States through telecommunications or computer equipment or services, the Internet, broadcast, cable, satellite, print, or mail; and.
 (b)Conforming amendmentSection 9 of such Act (22 U.S.C. 619) is amended by striking the period at the end and inserting the following: , and shall be applicable outside the United States to the extent described in section 1(c)(1)(v)..
				102.Application of press exemption to other forms of media
 (a)ApplicationSection 1(d) of the Foreign Agents Registration Act of 1938, as amended (22 U.S.C. 611(d)(1)), is amended to read as follows:
					
 (d)The term agent of a foreign principal does not include any bona fide media outlet organized under the laws of the United States or of any State or other place subject to the jurisdiction of the United States, or any bona fide media outlet for which there is on file with the United States Postal Service information in compliance with section 3685 of title 39, United States Code, published in the United States, solely by virtue of any bona fide news or journalistic activities, including the solicitation or acceptance of paid advertisements, subscriptions, free social media access which is made available to the general public, or other compensation therefor, so long as it is at least 80 per centum beneficially owned by, and its officers and directors, if any, are citizens of the United States, and such media outlet is not owned, directed, supervised, controlled, subsidized, or financed, and none of its policies are determined by, any foreign principal defined in subsection (b), or by any agent of a foreign principal required to register under this Act..
 (b)DefinitionSection 1 of such Act (22 U.S.C. 611) is amended by adding at the end the following new subsection:  (q)The term media outlet means any of the following:
 (1)Any newspaper, magazine, or periodical. (2)Any broadcast, satellite or cable television or radio station.
 (3)Any Internet-based website, application, or platform.. 103.Treatment of activities to influence public opinion on elections as political activitySection 1(o) of the Foreign Agents Registration Act of 1938, as amended (22 U.S.C. 611(o)), is amended by striking the semicolon at the end and inserting the following: , or with reference to public opinion about public officials, candidates, or elections of the United States..
 104.Effective dateThe amendments made by this title shall apply with respect to activities carried out on or after the date of the enactment of this Act.
			IIDisclaimer Requirements for Online Political Advertisements
			201.Clarifying disclaimer requirements for online political advertisements
 (a)ClarificationSection 318 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30120) is amended by adding at the end the following new subsection:
					
						(e)Application of requirements to online communications
 (1)Method of provision of informationExcept as provided in paragraph (2) or paragraph (3), a covered Internet communication shall provide the information required under this section on the face of the communication.
							(2)Authorizing use of alternative mechanisms
 (A)In generalIn the case of a covered Internet communication described in subparagraph (C) of paragraph (4), the communication may provide the information required under this section through the use of a technological mechanism described in subparagraph (B), so long as the communication presents an indicator described in subparagraph (C).
 (B)Technological mechanism describedA technological mechanism described in this subparagraph is, with respect to a communication, any technology which enables the individual reading, observing, or listening to the communication to read, observe, or listen to the information required under this section without navigating more than one step away from the communication itself. Such mechanism may take any form, including hover-over, mouse-over, voice-over, rollover, pop-up screen, scrolling text, rotating panels, or click-through or hyperlink to a landing page.
 (C)Indicator describedAn indicator described in this subparagraph is, with respect to a communication, any clear and conspicuous visible or audible element of the communication that gives notice to the individual reading, observing, or listening to the communication that the individual may read, observe, or listen to the information required under this section through a technological mechanism. An indicator may take any form, including words such as Paid for by, Paid by, Sponsored by, or Ad by, a website URL, an image, a sound, a symbol, or an icon.
 (3)WaiverA disclaimer shall not be required for any covered Internet communication that cannot provide a clear and conspicuous statement of the information required under this section either on the face of communication or through the use of a technological mechanism under paragraph (2).
 (4)Covered Internet communication definedIn this subsection, the term covered Internet communication means any communication which is required to include information under this section and which is any of the following:
 (A)Any electronic mailing of more than 500 substantially similar communications which is disseminated by a political committee.
 (B)Any communication disseminated on a publicly available website of a political committee. (C)Any communication placed for a fee on another person’s website or Internet-based application or platform..
 (b)Effective dateThe amendments made by this section shall apply with respect to communications made after the expiration of the 30-day period which begins on the date of the enactment of this Act.
				IIIReducing Illicit Foreign Money in Elections
			301.Report on illicit foreign money in Federal elections
 (a)In generalTitle III of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101 et seq.) is amended by inserting after section 319 the following new section:
					
						319A.Report on presence of illicit foreign money
 (a)ReportNot later than 180 days after the end of each Federal election cycle, the Commission shall submit to Congress a report containing—
 (1)an analysis of the presence of illicit foreign money in such cycle; and (2)recommendations to address the presence of illicit foreign money in elections, as appropriate.
 (b)DefinitionsAs used in this section: (1)The term Federal election cycle means the period which begins on the day after the date of a regularly scheduled general election for Federal office and which ends on the date of the first regularly scheduled general election for Federal office held after such date.
 (2)The term illicit foreign money means any disbursement by a foreign national (as defined in section 319(b)) prohibited under such section..
 (b)Effective dateThe amendment made by subsection (a) shall apply with respect to the Federal election cycle that began during November 2018, and each succeeding Federal election cycle.
				302.Prohibition on contributions and donations by foreign nationals in connection with ballot
			 initiatives and referenda
 (a)In generalSection 319(a)(1)(A) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30121(a)(1)(A)) is amended by striking election and inserting the following: election, including a State or local ballot initiative or referendum.
 (b)Effective dateThe amendment made by this section shall apply with respect to elections held in 2020 or any succeeding year.
				IVProhibiting payment of election assistance funds to States allowing ballot harvesting
			401.Prohibition on payments to States allowing collection and transmission of ballots by certain third
			 parties
 (a)In generalSubtitle D of title II of the Help America Vote Act of 2002 (52 U.S.C. 21001 et seq.) is amended by adding at the end the following new part:
					
						7Prohibition on payments to States allowing collection and transmission of ballots by certain third
			 parties
							297.Eligibility for payments of States allowing collection and transmission of ballots by certain third
			 parties
 (a)In generalA State is not eligible to receive funds under this Act unless the State has in effect a law that prohibits an individual from the knowing collection and transmission of a ballot in an election for Federal office that was mailed to another person, other than an individual described as follows:
 (1)An election official while engaged in official duties as authorized by law. (2)An employee of the United States Postal Service while engaged in official duties as authorized by law.
 (3)Any other individual who is allowed by law to collect and transmit United States mail, while engaged in official duties as authorized by law.
 (4)A family member, household member, or caregiver of the person to whom the ballot was mailed. (b)DefinitionsFor purposes of this section, with respect to a person to whom the ballot was mailed:
 (1)The term caregiver means an individual who provides medical or health care assistance to such person in a residence, nursing care institution, hospice facility, assisted living center, assisted living facility, assisted living home, residential care institution, adult day health care facility, or adult foster care home.
 (2)The term family member means an individual who is related to such person by blood, marriage, adoption or legal guardianship.
 (3)The term household member means an individual who resides at the same residence as such person.. (b)Clerical amendmentThe table of contents of such Act is amended by inserting after the item relating to section 296 the following new item:
					
						
							Part 7—Prohibition on payments to States allowing collection and transmission of ballots by certain
			 third parties
							Sec. 297. Eligibility for payments of States allowing collection and transmission of ballots by
			 certain third parties..
				VProhibiting payment of election assistance funds to States allowing voting by non-citizens
			501.Prohibition on payments to States allowing voting by non-citizens
 (a)In generalSubtitle D of title II of the Help America Vote Act of 2002 (52 U.S.C. 21001 et seq.), as amended by section 401, is further amended by adding at the end the following new part:
					
						8Prohibition on payments to States allowing voting by non-Citizens
 298.Eligibility for payments of States allowing voting by non-citizensA State is not eligible to receive funds under this Act if the State allows an individual who is not a citizen of the United States to vote in an election for public office..
 (b)Clerical amendmentThe table of contents for such Act, as amended by section 401, is further amended by inserting after the item relating to section 297 the following new item:
					
						
							Part 8—Prohibition on payments to States allowing voting by non-Citizens
							Sec. 298. Eligibility for payments of States allowing voting by non-citizens..
				